Case 17-10307   Doc 62   Filed 12/02/19 Entered 12/02/19 13:45:18   Desc Main
                           Document     Page 1 of 7
Case 17-10307   Doc 62   Filed 12/02/19 Entered 12/02/19 13:45:18   Desc Main
                           Document     Page 2 of 7
Case 17-10307   Doc 62   Filed 12/02/19 Entered 12/02/19 13:45:18   Desc Main
                           Document     Page 3 of 7
Case 17-10307   Doc 62   Filed 12/02/19 Entered 12/02/19 13:45:18   Desc Main
                           Document     Page 4 of 7
Case 17-10307   Doc 62   Filed 12/02/19 Entered 12/02/19 13:45:18   Desc Main
                           Document     Page 5 of 7
Case 17-10307   Doc 62   Filed 12/02/19 Entered 12/02/19 13:45:18   Desc Main
                           Document     Page 6 of 7
                           UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF ALABAMA
                                   DOTHAN DIVISION

 In Re:                                             Case No. 17-10307

 Julio A. Tapia                                     Chapter 13

 Debtor.                                            Judge Bess M. Parrish Creswell

                                   CERTIFICATE OF SERVICE

I certify that on December 2, 2019, a copy of the foregoing Notice of Mortgage Payment Change
was filed electronically. Notice of this filing will be sent to the following party/parties through
the Court’s ECF System. Party/Parties may access this filing through the Court’s system:

          Samantha Valenzuela, Debtor’s Counsel
          bankruptcy@v-lawfirm.com

          Sabrina L. McKinney, Chapter 13 Trustee
          Trustees_office@ch13mdal.com

          Bankruptcy Administrator
          ba@almb.uscourts.gov

          Office of the United States Trustee
          (registeredaddress)@usdoj.gov

I further certify that on December 2, 2019, a copy of the foregoing Notice of Mortgage Payment
Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

          Julio A. Tapia, Debtor
          756 Will Logan Rd.
          Ozark, AL 36360

 Dated: December 2, 2019                            /s/ D. Anthony Sottile
                                                    D. Anthony Sottile
                                                    Authorized Agent for Creditor
                                                    Sottile & Barile, LLC
                                                    394 Wards Corner Road, Suite 180
                                                    Loveland, OH 45140
                                                    Phone: 513.444.4100
                                                    Email: bankruptcy@sottileandbarile.com



  Case 17-10307         Doc 62     Filed 12/02/19 Entered 12/02/19 13:45:18          Desc Main
                                     Document     Page 7 of 7
